 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES BARNHART,                                     Case No. 1:21-cv-00984-SKO (PC)

12                        Plaintiff,
                                                          ORDER TO SUBMIT APPLICATION
13             v.                                         TO PROCEED IN FORMA PAUPERIS
                                                          OR PAY FILING FEE
14    D. YOUNGBLOOD, et al.,
                                                          45-DAY DEADLINE
15                        Defendants.
16

17            Plaintiff James Barnhart has not paid the $402 filing fee for this action or submitted an
18   application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Accordingly, within 45
19   days of the date of service of this order, Plaintiff SHALL submit the attached application to

20   proceed in forma pauperis, completed and signed, or, in the alternative, pay the $402 filing fee in

21   full. No requests for extensions of time will be granted without a showing of good cause. Failure

22   to comply with this order will result in a recommendation that this action be dismissed.

23
     IT IS SO ORDERED.
24

25   Dated:     June 22, 2021                                      /s/   Sheila K. Oberto                 .
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
